United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 27, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-61128
                          Summary Calendar




MAHMOUD M ALAFYOUNY,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.



                       --------------------
                Petition for Review of an Order of
                 the Board of Immigration Appeals
                          No. A75 337 117
                       --------------------




Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Mahmoud Alafyouny petitions this court for review of an order

of the Board of Immigration Appeals (“BIA”) adopting the decision

of the immigration judge (“IJ”) and dismissing his appeal from the

denial of his request for adjustment of status and final order of




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-61128
                                  -2-

removal.1    The IJ and BIA ruled that Alafyouny was ineligible for

adjustment of status because he was inadmissible to the United

States under to 8 U.S.C. § 1182(a)(3)(B)(iv)(VI)(cc) because he had

engaged in terrorist activity by soliciting funds for the Palestine

Liberation Organization (“PLO”) between 1983 and 1986.

       On a petition for review of a BIA decision, we review factual

findings for substantial evidence and questions of law de novo.

Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002).       Because the

BIA adopted the ruling of the IJ, we may review the decision of the

IJ.    See id.

       Alafyouny moves to remand for further proceedings because

§ 1182(a)(3)(B)(iv)(VI)(cc) was amended by the REAL ID Act of 2005,

Pub. L. No. 109-13, 119 Stat. 231 (May 11, 2005), after the BIA’s

ruling was issued.    The amendment applies retroactively.    See REAL

ID Act, Pub. L. No. 109-13, § 103(d), 119 Stat. 231, 308-09

(May 11, 2005).

       Under the statute, as amended, Alafyouny is required to show

that he should not reasonably have known, by clear and convincing

evidence, that the PLO was a terrorist organization, whereas under

the old statute he was required to show by a preponderance of the

evidence that he should not reasonably have known that his soli-

citations would further the PLO’s terrorist activities.        Compare

§     1182(a)(3)(B)(iv)(VI)(cc)   with   §   1182(a)(3)(B)(iv)(VI)(cc)

       1
       Alafyouny originally filed this case as a petition for writ of
habeas corpus in the district court, which, pursuant to statute, trans-
ferred it to this court as a petition for review from the order of the
BIA.
                            No. 04-61128
                                 -3-

(2005). Because all organizations that engage in terrorist activi-

ties are, by definition, terrorist organizations, if Alafyouny

should reasonably have known that his solicitations would further

the PLO’s terrorist activities, logically he should have reasonably

known that the PLO was a terrorist organization.    See § 1182(a)(3)-

(B)(vi)(III).   Thus, if the determination that Alafyouny was inad-

missible under the prior statute was proper, he must also be inad-

missible under the statute as amended.

     Because, to resolve this matter, we need not make a de novo

determination of an issue, the cases relied on by Alafyouny are

distinguishable.   See Gonzales v. Thomas, 126 S. Ct. 1613, 1614-15

(2006); INS v. Ventura, 537 U.S. 12, 16-18 (2002).      Accordingly,

remand is unnecessary.    See Zhao v. Gonzales, 404 F.3d 295, 310-11

(5th Cir. 2005) (stating that the language in Ventura is precatory,

not mandatory, and remand is not necessary if the BIA has consid-

ered the issue, even if new evidence is allowed).   Alafyouny’s fur-

ther contention that due process requires that he be given a new

hearing under the amended statute is without merit, because he does

not have a constitutionally protected liberty interest in discre-

tionary relief from removal.   See Assaad v. Ashcroft, 378 F.3d 471,

475-76 (5th Cir. 2004).

     Alafyouny argues that the BIA’s and IJ’s determination that he

engaged in terrorist activities is not supported by substantial ev-

idence.   The IJ took notice that Congress found in 1987 that the

PLO was a terrorist organization.    See 22 U.S.C. § 5201.    A 1992
                              No. 04-61128
                                   -4-

state department report indicated that the PLO had been a terrorist

organization since the early 1970’s.         Though these sources post-

dated Alafyouny’s involvement with the PLO, both provided evidence

regarding   the   PLO’s   activities   during   and   before   Alafyouny’s

involvement.

     Furthermore, although the operation of § 5201 has been repeat-

edly suspended by executive order, its suspension does not diminish

the probative value of the factual findings made by Congress.          Ac-

cordingly, the IJ’s determination that the PLO was a terrorist

organization at the time Alafyouny solicited funds for it is sup-

ported by substantial evidence. See Zhao, 404 F.3d at 306 (observ-

ing that factual determinations are upheld unless evidence compels

a contrary conclusion).

     Given Alafyouny’s age and admissions, the IJ’s determination

that he was not as young and naive as he asserted when he solicited

funds for the PLO is supported by substantial evidence.           See Chun

v. INS, 40 F.3d 76, 78 (5th Cir. 1994) (stating that this court

does not substitute its judgment on credibility of witnesses for

that of the BIA or IJ).     Given Alafyouny’s knowledge of the fight-

ing in which the PLO was engaged, that he knew that Jordan consid-

ered the PLO to be a terrorist organization, and his concession

that he now considers the actions of the PLO to have been terrorist

activities, the IJ’s determination that Alafyouny reasonably should

have known that his solicitations would further the PLO’s terrorist

activities is supported by substantial evidence.         See Rivera-Cruz
                           No. 04-61128
                                -5-

v. INS, 948 F.2d 962, 967 (5th Cir. 1991) (opining that the BIA is

allowed to “draw reasonable inferences from the evidence which

comport with common sense”) (internal quotation marks omitted).

     Alafyouny’s arguments that the evidence showed only that ele-

ments of the PLO, as distinguished from the PLO itself, engaged in

terrorist activity, and that he was unfairly required to prove a

negative, are raised for the first time in his reply brief.    Be-

cause he has not provided a compelling reason for us to consider

them, we will follow the general rule and deem the arguments aban-

doned because they were not raised in Alafyouny’s initial brief.

See Taita Chem. Co. v. Westlake Styrene Corp., 246 F.3d 377, 384

n.9 (5th Cir. 2001); Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir.

1994).

     The IJ’s ruling that Alafyouny was inadmissible under the

prior statute because he had engaged in terrorist activity is sup-

ported by substantial evidence.   That ruling logically compels the

determination that he is inadmissible under the statute as amended.

Accordingly, the petition for review is denied.

     PETITION FOR REVIEW DENIED; MOTION FOR REMAND DENIED; MOTION

FOR STAY OF REMOVAL DENIED; MOTION FOR CLARIFICATION DENIED AS

MOOT; MOTION FOR JUDICIAL NOTICE DENIED.